Citation Nr: 1746670	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-54 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for asthma, to include as due to asbestos exposure.

2.  Entitlement to service connection for residuals of stroke, to include as due to ionizing radiation exposure.

3.  Entitlement to an initial compensable disability rating prior to April 1, 2016 for status post bladder cancer and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran had active service from April 1945 to October 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claims currently resides at the VA RO in Baltimore, Maryland. 

The Board notes that the Veteran was previously represented in this appeal by Veterans of Foreign Wars of the United States.  See VA Form 21-22 dated November 2010.  However, the Veteran subsequently submitted a VA Form 21-22 dated August 2012 appointing Maryland Department of Veterans Affairs as his representative.  The Veteran has not since changed his representative.  Thus, the Veteran is no longer represented by Veterans of Foreign Wars of the United States in this case, and he is currently represented by Maryland Department of Veterans Affairs as indicated above. 

In the August 2013 rating decision, the Veteran was awarded service connection for status post bladder cancer and was assigned a noncompensable (zero percent) evaluation effective November 5, 2010.  In December 2013, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  The Board acknowledges that the Veteran's claim was thereafter readjudicated in an October 2016 rating decision wherein the RO increased the Veteran's evaluation for his status post bladder cancer to 40 percent effective April 1, 2016.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Further, a statement of the case (SOC) has not been issued addressing this increased rating issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for asthma, he contends that he has asthma that is due to his service, to include exposure to asbestos during service aboard the USS Thompson where he wore long gloves that were lined with asbestos and that the vents in the ship contained asbestos.  See a statement from the Veteran dated March 2016. 

The Board notes that the current medical evidence of record documents treatment for asthma.  See, e.g., a private treatment record from W.T., M.D. dated November 2013.  Further, while the Veteran's service treatment records document treatment for an upper respiratory infection in August 1966, the remainder of his service treatment records is absent treatment for asthma or any other respiratory disorder.  With regard to the Veteran's contention that he was exposed to asbestos while serving aboard the USS Thompson, the Board notes that his service personnel records document his service aboard this ship and that he served as a steward.  The Board further finds the Veteran competent and credible to report that he used gloves lined with asbestos because his occupation in food service and possibly as a member of damage control teams could require the use of these gloves.  However, his occupation does not include training and skills in ventilation maintenance so that additional service department research is necessary to determine if he was also exposed to asbestos from the ship's vents.  

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed asthma and his service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran's current asthma is etiologically related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

With regard to the Veteran's claim of entitlement to service connection for residuals of a stroke, the Veteran contends that he has residuals of a stroke that is due to his service, to include ionizing radiation exposure.  See a statement from the Veteran dated June 2013.  The Board notes that the Veteran's in-service exposure to ionizing radiation has been verified.  See a letter dated June 2013 from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction.      

The current medical evidence of record indicates treatment for intracerebral hemorrhage.  See, e.g., a private treatment record from W.T., M.D. dated November 2013.  The Board also notes that the Veteran's service treatment records are absent complaints of or treatment for a stroke or residuals thereof.  Further, residuals of a stroke are not one of the diseases presumptively associated with radiation exposure in Veterans who participated in radiation-risk activities.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  Also, the Veteran's residuals of stroke are not considered one of the "radiogenic diseases."  38 C.F.R. § 3.311(d)(2).  However, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's residuals of stroke and his service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has residuals of stroke that is etiologically related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Additionally, as was described in the Introduction above, by rating action of August 2013, the RO awarded the Veteran's claim of entitlement to service connection for status post bladder cancer and assigned a noncompensable percent disability rating effective November 5, 2010.  As stated above, in December 2013, the Veteran expressed disagreement with the assigned disability rating.  A SOC has not been submitted addressing this increased rating issue.  In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued to the issue that the Veteran expressed disagreement with, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the AOJ must issue a SOC as to the Veteran's claim of entitlement to an initial disability rating for status post bladder cancer.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the appropriate service agency an assessment of the likelihood that the Veteran's respiratory system was exposed to asbestos from the use of gloves and from ventilation vents aboard ships during his naval career.  

2. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his asthma.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's asthma is related to his service, to include treatment for an upper respiratory infection in August 1966 as well as the Veteran's report of asbestos exposure during service aboard the USS Thompson.  The examiner must consider the reported likelihood of respiratory exposure as well as whether the Veteran's respiratory disorder is indicative of asbestos infiltration. 
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his residuals of a stroke.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current residuals of a stroke, to include intracerebral hemorrhage.

b) Provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran has residuals of a stroke that is related to his period of service, to include his exposure to ionizing radiation.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

4. Issue a SOC pertaining to the issue of entitlement to an initial compensable disability rating prior to April 1, 2016 and in excess of 40 percent thereafter for status post bladder cancer.  The Veteran and his representative should be notified that a timely substantive appeal must be filed in order to perfect the appeal of these issues.  

5. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims of entitlement to service connection for asthma, to include as due to asbestos exposure and residuals of a stroke, to include as due to ionizing radiation exposure.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

